December 3, 2004


Mr. John J. McKetta III
Graves Dougherty Hearon & Moody, P.C.
401 Congress Avenue, Suite 2200
Austin, TX 78701

Mr. Adam Poncio
Law Offices of Cerda & Poncio, P.C.
924 McCullough
San Antonio, TX 78215-1642
Mr. P. M. Schenkkan
Graves Dougherty Hearon & Moody, P.C.
401 Congress Avenue, Suite 2200
Austin, TX 78701

Ms. Karen Pettigrew
Office of the Attorney General of Texas
P.O. Box 12548
Austin, TX 78711-2548

RE:   Case Number:  01-0540
      Court of Appeals Number:  13-99-00814-CV
      Trial Court Number:  C-5555-98-F

Style:      STATE FARM MUTUAL AUTOMOBILE INSURANCE CO. AND WENDY GRAMM
      v.
      ALICIA LOPEZ, ADAN MUNOZ, JR., JUAN LLANES, DIANA MORENO, AND ALBERT
      ALANIZ, ON BEHALF OF THEMSELVES AND AS REPRESENTATIVES OF A CLASS

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  substituted
opinion and judgment in the  above-referenced  cause.   (Justice  Smith  and
Medina not sitting)
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Pauline G.     |
|   |Gonzalez           |
|   |Ms. Cathy Wilborn  |